Title: From George Washington to William Livingston, 21 December 1779
From: Washington, George
To: Livingston, William


        
          Sir
          Head Quarters Morristown 21st Decr 1779.
        
        Notwithstanding the enemy have been for some time past making demonstration of sending detatchments from New York, they still continue there with their whole collected force. On our part we have lately been obliged to march a considerable body of troops to the Southward, and a part of those which remain are daily leaving us from the expiration of their terms of service. These and many other reasons that must occur to your Excellency will point out the possibility that Sir Henry Clinton may

be induced shortly to undertake an operation in this State, and show the propriety of our using every precaution to defeat his attempts. The best way indeed to prevent his undertaking any thing is to be well prepared to receive him. On this principle, I am to instruct that a plan may be concerted without loss of time to call out the whole militia of the State in the speediest manner, should the event I have mentioned take place. It will also be requisite that they should come provided each man with ten days or a fortnights provisions, to be paid for by the public at the current value. The State of our magazines makes this indispensible, without which the men would be an incumberance rather than an assistance.
        As soon as the necessary arrangements are made, I shall be glad to be informed of them, that I may know what correspondent measures are to be taken on my part. Conventional signals to convey the alarm throughout the State must be one essential part of the plan, and places of rendezvous another.
        Your Excellency I am persuaded will see the necessity of the measure which I have now the honor to propose, and will give it all the support in your power. I have the honor to be with perfect respect and esteem Your Excellency’s most obt servt
        
          Go: Washington
        
      